Citation Nr: 0519648	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-09 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as secondary to exposure to 
herbicides.  

2.  Entitlement to service connection for congestive heart 
failure (CHF) claimed as secondary to exposure to herbicides.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service connected tinnitus.

4.  Entitlement to an initial compensable rating for the 
service connected bilateral hearing loss.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).

6.  Entitlement to a higher combined disability rating for 
the service connected disorders under 38 C.F.R. § 4.25.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1965 to March 1967.

This appeal arises from an August 2002 rating decision of the 
Wichita, Kansas Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  On VA audiology evaluation conducted in July 2002, the 
veteran had Level I hearing loss of the right ear.    

3.  On VA audiology evaluation conducted in July 2002, the 
veteran had Level I hearing loss of the left ear.

4.  The veteran suffers from constant bilateral tinnitus for 
which the highest possible rating has been assigned.

5.  The veteran's service connected bilateral hearing loss 
and bilateral tinnitus have not resulted in marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular scheme.

6.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era; thus, he is presumed to 
have been exposed to herbicides.

7.  The veteran has not been diagnosed with any disorder that 
is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

8.  There is no competent medical evidence linking the 
veteran's COPD or CHF with his exposure to herbicide agents 
used in Vietnam.

9.  The veteran's COPD and CHF were first manifest many years 
after service, they are unrelated to disease or injury in 
service, they are not etiologically related to a service 
connected disability, and neither disability was made 
chronically worse by a service connected disorder.

10.  The veteran is not precluded from performing all forms 
of substantially gainful employment as a result of his 
service connected disabilities.

11.  The veteran's combined disability rating for his service 
connected disabilities is 40 percent.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the service connected bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2004).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for tinnitus have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, to include 
§§ 4.1, 4.2, 4.7, Diagnostic Code 6260 (2004).

3.  The veteran's COPD claimed as due to exposure to 
herbicides was not incurred in or aggravated during service, 
nor is COPD proximately due to or aggravated by the service 
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

4.  The veteran's CHF claimed as due to exposure to 
herbicides was not incurred in or aggravated during service, 
nor is CHF proximately due to or aggravated by the service 
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309. 3.310 (2004).

5.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2004).

6.  The criteria to establish entitlement to a higher 
combined disability rating for the service connected 
disorders under 38 C.F.R. § 4.25 have not been met.  
38 C.F.R. § 4.25 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Higher ratings for hearing loss and tinnitus

On the authorized VA audiological evaluation in July 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
60
60
LEFT
5
15
45
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The veteran complained of constant bilateral tinnitus.  The 
diagnoses were bilateral sensorineural hearing loss and 
constant bilateral tinnitus. 

The veteran's claim for higher ratings for hearing loss and 
tinnitus arose following the assignment of initial disability 
ratings.  On an original claim, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  

As this case involves ratings assigned in connection with the 
original grant of service connection for hearing loss and 
tinnitus, the Board will follow the mandates of the Fenderson 
case in adjudicating these claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.   

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 
6100.  The Board notes that the criteria for evaluating 
hearing impairment call for the consideration of the results 
of examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  The assignment of a disability evaluation for 
hearing loss is thereby achieved by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The regulations provide that hearing tests will be 
conducted without hearing aids.  They address exceptional 
patterns of hearing loss, which are not shown to be present 
in this case.  (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hz are each 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.). 

During the pendency of this appeal, a VA audiological 
evaluation was obtained.  Based on the July 2002 VA 
audiometric examination findings, the scores compute to a 
Level I hearing loss in the right ear and a Level I hearing 
loss in the left ear which, in combination, warrants a 
noncompensable schedular evaluation for the degree of hearing 
impairment demonstrated.  Moreover, at no time during this 
appeal has the medical evidence supported the assignment of a 
compensable evaluation; therefore, there is no basis for the 
assignment of a staged rating under the Fenderson case.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for bilateral hearing loss.

Service connection for tinnitus has been established with a 
10 percent evaluation under DC 6260.  It is the veteran's 
contention that a higher evaluation is warranted.

On VA audiologic examination in July 2002, the veteran 
reported that he suffered from constant bilateral tinnitus.  
Under the former criteria for tinnitus, a 10 percent 
evaluation is warranted where tinnitus is persistent and a 
symptom of head injury, concussion or acoustic trauma.  Ten 
percent is the maximum disability rating provided.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6260 (2002).

Under current criteria (as amended on June 13, 2003), 
recurrent tinnitus warrants a 10 percent rating.  DC 6260 
(2004).  The veteran's tinnitus is currently rated as 10 
percent disabling.  As the 10 percent rating is the highest 
rating possible under DC 6260, there is no basis for the 
assignment of a higher schedular rating under the old or new 
rating criteria. 

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent. The Board has 
also considered whether the veteran is entitled to a "staged" 
rating for his service-connected tinnitus, but finds that at 
no time during the pendency of this claim has the service-
connected disability warranted more than 10 percent 
evaluation.  See Fenderson, supra.


Extraschedular evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been hospitalized for his tinnitus or hearing loss.  
Moreover, while symptoms bother the veteran, there is no 
evidence that tinnitus or hearing loss preclude the veteran 
from being employed or that he has lost significant time from 
work due to these disabilities.  

In short, there is nothing in the record to suggest that the 
veteran's service connected tinnitus or hearing loss cause 
problems not contemplated by the pertinent rating criteria 
and the currently assigned evaluations.  Thus, extraschedular 
consideration is not warranted in this case. 


Service connection claims

On the May 1965 enlistment examination, a chest x-ray was 
interpreted as showing a calcified lesion of the right upper 
lung field.  The remainder of the service medical records are 
silent regarding complaints, findings or diagnoses of a 
pulmonary or heart disability.

A July 1998 VA medical statement indicates that the veteran 
was diagnosed with congestive heart failure in 1996.

On VA pulmonary examination in August 2002, it was noted that 
the veteran's claims folder was reviewed.  It was also noted 
that the veteran served in Vietnam.  Sleep apnea was noted in 
1993.  Later in the 1990s, a pulmonary function test (PFT) 
was interpreted as showing restrictive disease and the 
diagnoses were obstructive sleep apnea and COPD related to 
asthma.  The examiner indicated that there were no findings 
consistent with lung cancer and no lung disease was related 
to diabetes or herbicides.

On VA heart examination in August 2002, the veteran's claims 
folder and medical records were reviewed.  It was noted that 
there was no evidence of heart disease in service.  After 
service, congestive heart failure was diagnosed in 1996, 
diabetes mellitus was diagnosed in June 2000, obstructive 
sleep apnea was diagnosed in 1993, and COPD was diagnosed in 
1999.  The diagnosis was congestive heart failure (CHF).  It 
was opined that CHF was caused by chronic obstructive sleep 
apnea that was primarily due to obesity.  As the diagnosis of 
CHF preceded the diagnosis of diabetes mellitus there was no 
likelihood that diabetes caused any current heart disability.  

On VA pulmonary examination in April 2004, the examiner noted 
that the veteran's claims folder and medical records had been 
reviewed.  The diagnosis was mild reversible small airway 
obstructive disease and it was noted that restrictive air 
disease was related to body habitus and morbid obesity.  The 
calcified lesion that was identified on the May 1965 
enlistment examination was a calcified granuloma, it was 
present prior to service, and there was no relationship to 
herbicides.  This old healed granuloma was the result of an 
inhaled organism that was killed off by the body and encased.  
Once a calcified granulated is identified on x-rays, they 
usually do not change, they are benign, and have no clinical 
significance.  Current x-rays showed that the granuloma was 
unchanged.  This was not an early manifestation of any 
pulmonary disease.  It was opined that there was no 
likelihood that the veteran's current pulmonary disease was 
in any way caused by or related to the calcified granuloma, 
or exposure to herbicides.  The examiner also indicated that 
medical literature did not support this claim.

The veteran contends that he currently suffers from COPD and 
CHF that are the result of exposure to herbicide agents 
during his tour of duty in Vietnam.  The Board notes that the 
veteran has been diagnosed with COPD to include obstructive 
sleep apnea and restrictive air disease.  For the purposes of 
this decision, reference will only be made to COPD as the 
evaluation of all pulmonary disorders is essentially similar 
thereby rendering separate discussions purely redundant.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Where a veteran served 90 days or more and a cardiovascular 
disease such as CHF becomes manifest to a degree of ten (10) 
percent or more within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) allow for a grant of service connection 
where the evidence shows that a chronic disability or 
disorder has been caused by an already service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
8 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
herbicides, which resulted in the development of COPD and 
CHF, the Board observes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure. "  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

The veteran's service personnel and medical records show that 
he served in Vietnam during the Vietnam era.  Therefore, he 
is entitled to a presumption of exposure to herbicide agents.  
The medical record, however, shows that the veteran does not 
have a condition enumerated as a presumptive disability as 
COPD and CHF are not included within section 3.309.  
Moreover, as a VA examiner in August 2002 concluded that 
there was no evidence of lung cancer, the section 3.309 
presumptive service connection provisions for respiratory 
cancers are not for application.  Accordingly, under the law, 
the veteran is not entitled to a presumption that his COPD or 
CHF that were first diagnosed in the 1990s are etiologically 
related to exposure to herbicide agents used in Vietnam.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board will address whether 
service connection may be awarded for COPD and CHF on a 
direct incurrence basis.

The service and the initial post service medical records are 
silent regarding the presence of COPD and CHF.  The veteran, 
for that matter, does not contend that either of these 
disorders was manifest during service.  The medical record 
does not demonstrate the presence of these disorders until 
the 1990s, more than 20 years after separation from service.  
There is no competent medical evidence to establish a nexus 
between COPD and CHF, both first manifest decades after 
service, with disease or injury during service.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current COPD and CHF and service or, in the alternative, 
whether there is an etiological relationship between either 
of the claimed disorders and a service connected disability 
such as diabetes mellitus.  The Board has the duty to assess 
the credibility and weight to be given the evidence.  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).

In this regard, there are three VA examinations that have 
included opinions.  In August 2002, a VA examiner opined that 
no lung disease was related to diabetes mellitus or 
herbicides.  In April 2004, a VA examiner opined that there 
was no likelihood that the veteran's current pulmonary 
disease was in any way caused by or related to herbicides.  
The examiner stressed that current medical literature did not 
support this claim.  The April 2004 opinion also discussed x-
rays taken at the May 1965 entrance examination that showed a 
calcified lesion of the right upper lung field.  The examiner 
noted that this was an old healed granuloma that was the 
result of an inhaled organism that had been killed by the 
body and encased.  As this granuloma had not changed through 
the years, it was determined to be benign with no clinical 
significance.  The granuloma in May 1965 did not represent an 
early manifestation of pulmonary disease.  There is no 
medical evidence or opinion to the contrary.

An August 2002 report of VA heart examination noted that 
there was no inservice evidence of heart disease.  CHF was 
diagnosed in1996 and diabetes mellitus was diagnosed in 2000.  
It was opined that CHF was caused by obstructive sleep apnea 
that was primarily due to obesity.  Furthermore, as the 
diagnosis of CHF predated the diagnosis of diabetes, the 
examiner opined that there was no likelihood that the service 
connected diabetes caused CHF.  There is no medical evidence 
or opinion to the contrary.

With regard to the issue of whether COPD or CHF was 
aggravated by the service connected diabetes mellitus, this 
question is solely within the province of health care 
professionals.  In short, a medical diagnosis, or a medical 
nexus opinion regarding aggravation must come from a health 
care professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  It is therefore clear that the veteran's 
statements in this case do not rise to the level of competent 
medical nexus evidence of secondary service connection or 
aggravation.  In short, there is no competent medical 
evidence that COPD or CHF was aggravated by the service 
connected diabetes mellitus.

In sum, the service and post service medical evidence shows 
that the veteran was diagnosed with COPD and CHF many years 
after service, these disorders are unrelated to disease, 
injury, or herbicide exposure during service, and these 
disorders were not caused or aggravated by a service 
connected disability.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's 
appeal.  Accordingly, the claim of entitlement to service 
connection for COPD and CHF must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


TDIU

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2004).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2004).  

In this case, the veteran is service connected for diabetes 
mellitus, evaluated as 20 percent disabling; a right ankle 
disability, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and bilateral hearing loss 
rated as noncompensably disabling.  The veteran's combined 
disability rating is 40 percent.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In this case, the 
veteran has no single disability rated as 60 percent 
disabling and his combined disability rating is 40 percent.  
He therefore does not meet the percentage requirements of 
38 C.F.R. § 4.16(a).

Nonetheless, a veteran who is unable to secure and follow a 
substantial occupation by reason of a service-connected 
disability shall be rated totally disabled.  See 38 C.F.R. § 
4.16(b).  With regard to 38 C.F.R. § 4.16(a), substantially 
gainful employment suggests 'a living wage'."  Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994) (quoting Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991)).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The medical evidence indicates that the veteran last worked 
in October 1999.  In connection with the TDIU claim, the 
veteran was requested to provide additional information 
regarding the facts and circumstances surrounding his claim 
by way of a March 2002 RO letter; however, the veteran has 
failed to provide any information.  The veteran's bald 
contention that he is unable to work due to service connected 
disabilities is without substance.  The medical record does 
not support this contention.  There is simply no medical 
evidence or medical opinion that supports this assertion.  
While it is clear that his service connected disorders have 
an impact on his employability, the aggregate level of 
industrial impairment falls far short of VA's standard which 
requires that a claimant is unable to secure or follow any 
substantially gainful occupation as a result of service-
connected disabilities.  

Based on the entire record to include the veteran's level of 
education and employment history, the Board finds that the 
preponderance of the evidence does not support the conclusion 
that the veteran is precluded from performing all forms of 
substantially gainful employment due to his service connected 
disabilities.


Entitlement to a higher combined disability rating for the 
service connected disorders under 38 C.F.R. § 4.25.

The veteran has questioned the propriety of the combined 
disability rating that has been assigned for his service 
connected disorders.  The provisions of 38 C.F.R. § 4.25 
provide that Table I (combined rating table), results from 
the consideration of the efficiency of the individual as 
affected first by the most disabling condition, then by the 
less disabling condition, then by other less disabling 
conditions, if any, in the order of severity.  

The veteran is service connected for diabetes mellitus, 
evaluated as 20 percent disabling; a right ankle disability, 
evaluated as 10 percent disabling; tinnitus, evaluated as 10 
percent disabling; and bilateral hearing loss rated as 
noncompensably disabling.  With the application of the 
combined rating table in section 4.25, the veteran's service 
connected disorders result in an efficiency level of 40 
percent; hence, the veteran's current combined disability 
rating has been properly assigned at 40 percent.  

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, as there is no basis 
under the law for the assignment of a higher combined 
disability rating under section 4.25, this claim must be 
denied.  Moreover, where the law and not the evidence is 
dispositive of a claim (as is the situation here), the VCAA 
is not for application.  See Mason v. Principi, 16 Vet. App. 
129 (2002).


VCAA

In adjudicating the veteran's claim of service connection for 
COPD and CHF and entitlement to TDIU benefits, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA concerning this 
appeal with regard to the service connection claim for COPD 
and CHF and TDIU benefits.  The RO sent the appellant a 
letter in March 2002 as well as a statement of the case in 
March 2003 and a supplemental statement of the case in April 
2005, which notified the appellant of the type of evidence 
necessary to substantiate his claims.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in March 2002 prior to the initial unfavorable AOJ 
decision in August 2002 with regard to the claim of service 
connection for COPD and CHF and entitlement to TDIU benefits.

With regard to the issues of entitlement to an initial rating 
in excess of 10 percent for the service connected tinnitus 
and entitlement to an initial compensable rating for 
bilateral hearing loss, the Board notes that on December 22, 
2003, VA's Office of General Counsel issued a precedential 
opinion which held that if, in response to a notice of its 
decision on a claim for which VA has already given section 
5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.   

In this case, the veteran filed a notice of disagreement 
requesting a higher initial rating for the service connected 
hearing loss and tinnitus following the issuance of the 
August 2002 rating decision that granted entitlement to 
service connection for hearing loss and tinnitus.  The claim 
for higher initial ratings is properly construed as a 
"downstream" element or claim stemming from the initial 
claim for service connection benefits.  As the RO provided 
section 5103(a) notice relative to the initial claim for 
service connection benefits (see March 2002 RO letter), the 
holding in VAOPGCPREC 8-2003 applies in this case and VCAA 
notice requirements are not for application with regard to 
the hearing loss and tinnitus claims. 

VA still has a duty to assist the appellant in obtaining 
evidence necessary to substantiate all of the claims on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

With regard to the claim for higher evaluations for hearing 
loss and tinnitus, entitlement to TDIU benefits, and service 
connection for COPD and CHF, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
these claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private medical 
evidence has been obtained.  The veteran has not posited the 
existence of any additional source of records.  Thus, the 
Board finds that the record is as complete as possible and 
that the instant adjudication was properly based on all 
available records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
two VA examinations in August 2002 and one VA examination in 
April 2004 to include medical nexus opinions.  Upon review of 
the file, the Board is satisfied that the current record 
contains sufficient medical evidence to fully and fairly 
evaluate the veteran's appeal.  As an additional examination 
is unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the 


veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) claimed as secondary to exposure to 
herbicides is denied.  

Entitlement to service connection for congestive heart 
failure (CHF) claimed as secondary to exposure to herbicides 
is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the service connected tinnitus is denied.

Entitlement to an initial compensable rating for the service 
connected bilateral hearing loss is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.

Entitlement to a higher combined disability rating for the 
service connected disorders under 38 C.F.R. § 4.25 is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


